Case 0:18-cv-62566-BB Document 26 Entered on FLSD Docket 05/30/2019 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cv-62566-BLOOM/Valle

 TERRY FABRICANT,

         Plaintiff,

 v.

 MISSION CAPITAL LLC, et al.,

       Defendants.
 _________________________/

                         ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Settlement, ECF No. [25], filed on

 May 30, 2019, that indicates that the parties have reached a settlement of the claims asserted in

 this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The above-styled action is administratively CLOSED without prejudice to the parties

                 to file a settlement agreement for the Court’s consideration and/or appropriate

                 dismissal documentation.

              2. The Clerk of Court shall CLOSE this case for administrative purposes only.

              3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 30, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:
 Counsel of Record
